Case 1:18-cv-21125-CMA Document 133 Entered on FLSD Docket 02/26/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-21125-CIV-ALTONAGA/Goodman

  LAURA GOODLOE,

           Plaintiff,
  v.

  ROYAL CARIBBEAN CRUISES, LTD.,

        Defendant.
  ___________________________________/

                                                ORDER

           THIS CAUSE came before the Court upon the parties’ Joint Motion for Electronic

  Equipment Access During [DE 121], filed February 25, 2019. The Court being fully advised, it is

           ORDERED AND ADJUDGED as follows:

           1.      The Motion [DE 121] is GRANTED.

           2.       Members of The Haggard Law Firm, Phil Parrish, P.A. and Champion Legal

  Graphics, including individually, Brian Cummins, Fabio Cicogna, and Dan Karanikis are granted

  permission to bring the following equipment and electronic devices into the United States

  District Courthouse, commencing March 4, 2019 and throughout the duration of the forthcoming

  trial:

                   a.     Laptop computers and associated peripherals such as video, audio and
                   power cables;

                   b.     Portable copier/printer; and

                   c.     Cellular telephones as necessary for coordination of witness appearances,
                   exhibit transportation and logistics, and for the coordination of exhibits and
                   technical issues.
Case 1:18-cv-21125-CMA Document 133 Entered on FLSD Docket 02/26/2019 Page 2 of 2
                                                        CASE NO. 17-20737-CIV-ALTONAGA


         3.      Members of Hamilton, Miller & Birthisel, LLP and Juris LTS, Inc., including

  individually, Carlos Vivaco are granted permission to bring the following equipment and

  electronic devices into the United States District Courthouse, commencing on March 4, 2019 and

  throughout the duration of the forthcoming trial:

                 a.     Laptop computers and associated peripherals such as video, audio and
                 power cables;

                 b.     Portable copier/printer; and

                 c.     Cellular telephones as necessary for coordination of witness appearances,
                 exhibit transportation and logistics, and for the coordination of exhibits and
                 technical issues.

         DONE AND ORDERED in Miami, Florida, this 26th day of February, 2019.




                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                  2
